                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


CATHERINE REED,                                       )
                                                      )
                       Plaintiff,                     )
                                                      )       JUDGMENT IN A CIVIL CASE
       v.                                             )
                                                      )       CASE NO. 7:15-CV-100-D
NANCY A. BERRYHILL, Acting Commissioner               )
of Social Security,                                   )
                    Defendant.                        )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff failed to comply with this
court's order of December 12, 2018 [D.E. 24]. In light of plaintiff's failure to comply, the action
is DISMISSED without prejudice.


This Judgment Filed and Entered on January 22, 2019, and Copies To:
Catherine Reed                                        (Sent to 3510 Frog Pond Road Apt. 101
                                                      Wilmington, NC 28403 via US Mail)
Lisa M. Rayo                                          (via CM/ECF electronic notification)




DATE:                                         PETER A. MOORE, JR., CLERK
January 22, 2019                              (By) /s/ Nicole Sellers
                                               Deputy Clerk
